US Bank N.A. v Fink (2022 NY Slip Op 03925)





US Bank N.A. v Fink


2022 NY Slip Op 03925


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2019-12781
 (Index No. 32317/09)

[*1]US Bank National Association, etc., respondent,
vHindy Fink, appellant, et al., defendants.


Solomon Rosengarten, Brooklyn, NY, for appellant.
Frenkel Lambert Weiss Weisman & Gordon, LLP (Reed Smith LLP, New York, NY [Andrew B. Messite and Michael V. Margarella], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Hindy Fink appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated July 22, 2019. The order denied that defendant's motion to dismiss the complaint insofar as asserted against her and granted the plaintiff's cross motion pursuant to CPLR 306-b for a second extension of time to serve the summons and complaint upon that defendant and pursuant to CPLR 308(5) to direct an alternative method for service of process.
ORDERED that the appeal is dismissed, with costs to the appellant.
The relief sought on this appeal has been rendered academic by reason of our determination in a related appeal (see US Bank National Association v Fink, ___ AD3d ___ [Appellate Division Docket No. 2018-12025; decided herewith]). Accordingly, this appeal must be dismissed as academic.
BARROS, J.P., MALTESE, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court